DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-12 in the reply filed on 4/9/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because there is a serious burden based on the two groups being classified in different groups.  Also as stated, the apparatus can be used for a different process. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low friction" in claim line 2 is a relative term which renders the claim indefinite.  The term "low friction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosono et al. (JP2015-123481A from IDS) in view of Nakai (2009-90296A).
Regarding claim 1, Hosono discloses an ultrasonic bonding head comprising: a vibrator unit 21 including a press part formed at a tip 2b of the vibrator unit in a longitudinal axis thereof and configured to press a bonding scheduled part to be bonded; a holder 3,4 for holding a base of the vibrator unit in a cantilever manner so that the tip of the vibrator unit along the longitudinal axis is a free end and wherein the holder is provided with a restraint portion 5, 8, 9 configured to contact with the vibrator unit at a counterforce dispersion position located between a main hold position for holding the vibrator unit by the holder and the free end of the vibrator unit along the longitudinal axis (figure 1, paragraph 0025-0032).

Regarding claim 2, Hosono discloses that the restraint portion 5, 8, 9 is attached to the holder 3,4  so as to contact with the vibrator unit at a vibration node closest to the free end of the vibrator unit (figure 1).	
Regarding claim 3, Hosono discloses a position where the restraint portion 5,8,9 contacts with the vibrator unit 2 and a position where the press part contacts with the bonding scheduled part are different along the longitudinal axis and are mutually on the other side of the longitudinal axis (figure 1).  
Regarding claim 4, Hosono (with Nakai) discloses34Our Ref.:WP19045-US a core axis of the pressurizing shaft (where downward arrow is located) is substantially parallel to the perpendicular axis, and the pressurizing shaft is connected with the holder so that the core axis is located between the main hold position and the counterforce dispersion position (figure 1).  

Regarding claim 6, Hosono discloses that the restraint portion 5,8,9 in contact with the vibrator unit 2 has a low friction processed part 9 for improving a relative movement between the restraint portion and the vibrator unit along the longitudinal axis (figure 1).  
Regarding claim 7, Hosono discloses that the holder further includes an auxiliary holder 3a-b for holding a cover covering a vibration source of the vibrator unit at a sub hold position differing from the main hold position along the longitudinal axis (paragraph 0028, figure 1).  
Regarding claim 8, Hosono discloses an ultrasonic bonding head comprising: a vibrator unit 2 including a press part formed at a tip 2b of the vibrator unit in a longitudinal axis thereof and configured to press a bonding scheduled part to be bonded; a holder 3,4 for holding a base of the vibrator unit along the longitudinal axis in a cantilever manner so that the tip of the vibrator unit along the longitudinal axis is a free end; and35Our Ref.:WP19045-US wherein a main hold position 3 and a counterforce dispersion 5,8,9 position are arranged in this order from the tip to the base of the vibrator unit along the longitudinal axis, provided that the main hold position is a position where the holder mainly holds the vibrator unit, and that the counterforce dispersion position is a position where a restraint portion provided at the holder contacts with the vibrator unit (figure 1, paragraphs 0025-0032).  


Regarding claims 9-10, Hosono discloses an ultrasonic bonding device comprising the ultrasonic bonding head according to claim 1 (figure 1).  
Regarding claims 11-12, Hosono discloses an ultrasonic bonding method for ultrasonically bonding a bonding scheduled part 11a,b using the ultrasonic bonding head according to claim 1 (figure 1, paragraphs 0002, 0025-0032).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735